Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-20 are pending.
Claims 1, 10 and 20 are independent claims.
Claims 1, 10 and 20 are currently amended.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art fails to anticipate or make obvious the independent claims 1, 10 and 20.  In particular, the claims contain a limitation of employing a digital twin of an electric power generation system including a prime mover, e.g. a turbine, and the generator where the digital twin includes algorithms to determine life duration for one or more components of the system.  Although the art of using a digital twin appears to have been initially taught by Michael Grieves, Digital Twin: Manufacturing Excellence through Virtual Factory Replication, 2014, the concept does not presuppose its implementation for any specific process regarding power generation.  Hershey et al. of General Electric, US 2017/0286572, also teaches the generic use of a digital twin of a physical system.  Hershey et al., further teaches that the model can include determining useful life of a selected portion of the system.  However the cited teachings do not have possession of 
Kutzner et al., US 2002/0103629, teaches a model based method for oscillation dampening for turbogenerators.  However the art is silent concerning a full digital twin model of the unit and fails to make obvious any life modeling of the components.
D’Amato et al., US 2007/0055392, teaches a model for control of a power plant.  Although the system discusses strategies for increasing life of the system, there is no algorithms for determining the life of any of the system components.
Bonissone et al., US 2008/0140361, teaches a method for remaining life estimation for a turbine.  However there is no teaching of a model comparable to the claimed digital twin of the full power generation system.
Zhang et al., US 2011/0224959, teaches a model for a gas turbine, but is silent concerning any life predictions and fails to consider the generator in the modelling.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGIS J BETSCH whose telephone number is (571)270-7101.  The examiner can normally be reached on M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REGIS J BETSCH/Primary Examiner, Art Unit 2857